—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered May 12, 1995, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Viewing the evidence at this joint suppression hearing/nonjury trial as a whole, including the arresting officer’s testimony as to defendant’s description, we find that probable cause was established (People v Martinez, 245 AD2d 185, lv denied 91 NY2d 975).
The court’s verdict was based on legally sufficient evidence *122and was not against the weight of the evidence. We see no reason to disturb the court’s findings concerning credibility and reliability of identification testimony. Defendant’s claim that his identity was established through inadmissible evidence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that his identity was established circumstantially through admissible evidence.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Wallach, Mazzarelli and Andrias, JJ.